Motion referred to the court that rendered the decision. Present — Rolan, P. J., Carswell, Adel, MaeCrate and Beldoek, JJ. Motion to resettle order or in the alternative for leave to reargue or appeal to the Court of Appeals, and for other relief. Motion denied, without costs, with leave to renew, if so advised, on papers which will disclose what action the parties have taken with respect to the stipulation provided for under the decision of this court dated May 4, 1953 (281 App. Div. 595). Present — Rolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ.